Exhibit 99.2 July 25, 2012, Equity Residential (NYSE: EQR) today reported results for the quarter and six months ended June 30, 2012.All per share results are reported on a fully-diluted basis. Second Quarter 2012 For the second quarter of 2012, the company reported earnings of $0.33 per share compared to $1.85 per share in the second quarter of 2011. Six Months Ended June 30, 2012 For the six months ended June 30, 2012, the company reported earnings of $0.80 per share compared to $2.30 per share in the same period of 2011. Same Store Results On a same store second quarter to second quarter comparison, which includes 105,604 apartment units, revenues increased 5.5%, expenses increased 2.0% and NOI increased 7.5%. On a same store six-month to six-month comparison, which includes 103,950 apartment units, revenues increased 5.5%, expenses increased 1.9% and NOI increased 7.5%. Acquisitions/Dispositions During the first six months of 2012, the company acquired five properties with a total of 1,356 apartment units for an aggregate purchase price of $670.0 million at a weighted average cap rate of 4.8% and two land parcels for $23.7 million. Also during the first six months of 2012, the company sold 12 properties with a total of 3,184 apartment units for an aggregate sale price of $336.3 million at a weighted average cap rate of 6.4% generating an unlevered internal rate of return (IRR), inclusive of management costs, of 11.0%. Archstone As previously disclosed, on June 6, 2012, Equity Residential received $150 million in termination fees from Bank of America, Barclays Bank PLC (together, the “Sellers”) and Lehman Brothers Holdings Inc. (“Lehman”) as a result of Lehman’s acquisition of the Sellers’ remaining 26.5% interest in Archstone, a privately-held owner, operator and developer of multifamily apartment properties.The company will recognize $70 million of these fees in interest and other income in the third quarter of 2012 and expects to recognize $80 million of these fees in interest and other income in the fourth quarter of 2012, subject to resolution of certain contingencies more fully described in previous disclosures. Financing Activities The company previously entered into a new senior unsecured $500 million delayed draw term loan facility that provided for a single draw anytime on or before July 4, 2012 and could have been used for any corporate purpose including to finance an Archstone acquisition.The company elected not to draw on this facility and the facility expired undrawn. As previously disclosed on July 20, 2012, the company called for redemption, on August 20, 2012, all of its outstanding Series N Depositary Shares (with a liquidation value of $150 million) each representing 1/10 of a 6.48% Series N Cumulative Redeemable Preferred Share of Beneficial Interest.As a result of this redemption, the company will record a non-cash charge of approximately $5.1 million, or approximately $0.02 per share, in the third quarter of 2012 for the write-off of the original issuance costs. During the first six months of 2012, the company issued 1,081,797 units in its operating limited partnership having a value of approximately $66.6 million in connection with a property acquisition.The company has not issued any common shares under its At-the-Market (ATM) share offering program since the first quarter of 2012. As of July 24, 2012, the company had cash on hand of approximately $75 million and approximately $1.72 billion available on its revolving credit facility. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws.These statements are based on current expectations, estimates, projections and assumptions made by management.While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation.Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com.Many of these uncertainties and risks are difficult to predict and beyond management’s control.Forward-looking statements are not guarantees of future performance, results or events.Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) Six Months Ended June 30, QuarterEndedJune30, REVENUES Rental income $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management Fee and asset management Depreciation General and administrative Total expenses Operating income Interest and other income Other expenses ) Interest: Expense incurred, net ) Amortization of deferred financing costs ) Income before income and other taxes, net gain on sales of land parcels and discontinued operations Income and other tax (expense) benefit ) Net gain on sales of land parcels — — Income from continuing operations Discontinued operations, net Net income Net (income) attributable to Noncontrolling Interests: Operating Partnership ) Partially Owned Properties ) Net income attributable to controlling interests Preferred distributions ) Net income available to Common Shares $ Earnings per share – basic: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ Net income available to Common Shares $ Weighted average Common Shares outstanding Earnings per share – diluted: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ Net income available to Common Shares $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ Equity Residential Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands except per share data) (Unaudited) Six Months Ended June 30, Quarter Ended June 30, Net income $ Adjustments: Net (income) attributable to Noncontrolling Interests – Partially Owned Properties ) Depreciation Depreciation – Non-real estate additions ) Depreciation – Partially Owned and Unconsolidated Properties ) Discontinued operations: Depreciation Net (gain) on sales of discontinued operations ) Net incremental gain on sales of condominium units 49 — Gain on sale of Equity Corporate Housing (ECH) FFO (1)(3) Adjustments: Asset impairment and valuation allowances — Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Other miscellaneous non-comparable items ) — Normalized FFO (2)(3) $ FFO (1)(3) $ Preferred distributions ) FFO available to Common Shares and Units - basic and diluted (1)(3)(4) $ Normalized FFO (2)(3) $ Preferred distributions ) Normalized FFO available to Common Shares and Units - basic and diluted (2)(3)(4) $ The National Association of Real Estate Investment Trusts ("NAREIT") defines funds from operations ("FFO") (April 2002 White Paper) as net income (computed in accordance with accounting principles generally accepted in the United States ("GAAP")), excluding gains (or losses) from sales and impairment write-downs of depreciable operating properties, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis.The April 2002 White Paper states that gain or loss on sales of property is excluded from FFO for previously depreciated operating properties only.Once the Company commences the conversion of apartment units to condominiums, it simultaneously discontinues depreciation of such property. Normalized funds from operations ("Normalized FFO") begins with FFO and excludes: • the impact of any expenses relating to non-operating asset impairment and valuation allowances; • property acquisition and other transaction costs related to mergers and acquisitions and pursuit cost write-offs (other expenses); • gains and losses from early debt extinguishment, including prepayment penalties, preferred share redemptions and the cost related to the implied option value of non-cash convertible debt discounts; • gains and losses on the sales of non-operating assets, including gains and losses from land parcel and condominium sales, net of the effect of income tax benefits or expenses; and • other miscellaneous non-comparable items. The Company believes that FFO and FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company, because they are recognized measures of performance by the real estate industry and by excluding gains or losses related to dispositions of depreciable property and excluding real estate depreciation (which can vary among owners of identical assets in similar condition based on historical cost accounting and useful life estimates), FFO and FFO available to Common Shares and Units can help compare the operating performance of a company's real estate between periods or as compared to different companies. The company also believes that Normalized FFO and Normalized FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company because they allow investors to compare the company's operating performance to its performance in prior reporting periods and to the operating performance of other real estate companies without the effect of items that by their nature are not comparable from period to period and tend to obscure the Company's actual operating results.FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units do not represent net income, net income available to Common Shares or net cash flows from operating activities in accordance with GAAP.Therefore, FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units should not be exclusively considered as alternatives to net income, net income available to Common Shares or net cash flows from operating activities as determined by GAAP or as a measure of liquidity.The Company's calculation of FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units may differ from other real estate companies due to, among other items, variations in cost capitalization policies for capital expenditures and, accordingly, may not be comparable to such other real estate companies. FFO available to Common Shares and Units and Normalized FFO available to Common Shares and Units are calculated on a basis consistent with net income available to Common Shares and reflects adjustments to net income for preferred distributions and premiums on redemption of preferred shares in accordance with accounting principles generally accepted in the United States. The equity positions of various individuals and entities that contributed their properties to the Operating Partnership in exchange for OP Units are collectively referred to as the "NoncontrollingInterests - Operating Partnership". Subject to certain restrictions, the Noncontrolling Interests - Operating Partnership may exchange their OP Units for Common Shares on a one-for-one basis. Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) June 30, December 31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable Notes, net Lines of credit - Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders’ equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 1,600,000 shares issued and outstanding as of June30, 2012 and December31, 2011 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 300,961,645 shares issued and outstanding as of June 30, 2012 and 297,508,185 shares issued and outstanding as of December31, 2011 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders’ equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ Equity Residential Portfolio as of June 30, 2012 Properties Apartment Units Wholly Owned Properties Partially Owned Properties - Consolidated 21 Military Housing 2 Portfolio Rollforward 2012 ($ in thousands) Properties Apartment Units Purchase/ (Sale) Price Cap Rate 12/31/2011 Acquisitions: Rental Properties - Consolidated 5 $ % Land Parcels (two) - - $ Dispositions: Rental Properties - Consolidated ) ) $ ) % Completed Developments 1 Configuration Changes - 41 6/30/2012 Equity Residential Second Quarter 2012 vs. Second Quarter 2011 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 105,604 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover Q2 2012 $ % % Q2 2011 $ % % Change $ $ $ $
